Exhibit 10.1

 

LOGO [g697049new001.jpg]

 

Dan Avramovich

Pacer International, Inc.

6805 Perimeter Drive

Dublin, OH 43016

     March 20, 2014

(VIA E-MAIL)

Dear Dan,

On behalf of U.S. Silica Holdings, Inc. (the “Company”), I am pleased to invite
you to become a member of the Company’s Board of Directors (the “Board”). We
believe that your skills, expertise and knowledge will prove very helpful to the
Company and our shareholders as we strive to deliver best in class returns while
balancing the needs of all our stakeholders. In addition to your normal Board
duties, we invite you to also serve as a member of the Audit Committee of the
Board.

In connection with your service as a director, you will be eligible for equity
grants under the Company’s 2011 Incentive Compensation Plan. Upon the
commencement of your service on the Board, you will receive an annual grant of
restricted stock units with a fair market value of $90,000. The number of
restricted stock units to be granted to you will be determined by dividing the
value of the grant by the average closing price of a share of the Company’s
common stock on the New York Stock Exchange over the thirty (30) trading days
immediately preceding the grant date. Future annual equity grants will be
determined by the Board based on the recommendation of the Compensation and
Governance Committee of the Board. In addition to equity compensation, you will
be entitled to receive cash compensation of (1) an Annual Retainer of $60,000,
payable in quarterly installments, for your service as a director, and (2) an
Annual Retainer of $10,000, payable in quarterly installments, for your service
as a member of the Audit Committee. You will be reimbursed for reasonable
out-of-pocket expenses incurred in connection with your services to the Company
in accordance with the Company’s established policies. Further, you will be
covered by the Company’s D&O insurance and given an opportunity to execute the
Company’s standard director indemnification agreement.

The Board and its committees will meet at least quarterly. It is our expectation
that you will participate in those meetings in person to the extent possible. We
also ask that you make yourself available to participate in various telephonic
meetings from time to time.

Your services on the Board will be in accordance with, and subject to, the
Company’s Bylaws and Certificate of Incorporation, as such may be amended from
time to time. By accepting this offer, you represent to us that (1) you do not
know of any conflict that would restrict you from becoming a director of the
Company and (2) you will not provide the Company with any documents, records or
other confidential information belonging to any other parties.

 

Page | 1



--------------------------------------------------------------------------------

To accept this offer, please sign below and return the fully executed letter to
us. You should keep one copy of this letter for your own records. This letter
sets forth the terms of your service with the Company and supersedes any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by a duly authorized
representative of the Company and by you.

I look forward to receiving your acceptance and I am very excited to have you
join our Board. Our next in-person meeting is on May 8 in Washington D.C. and
the Audit Committee is scheduled to meet by teleconference on April 21.

 

Sincerely, U.S. Silica Holdings, Inc.

/s/ Bryan Shinn

Bryan Shinn Chief Executive Officer

 

Accepted and agreed to this 20th day

of March, 2014

/s/ Daniel Avramovich

Daniel Avramovich

 

cc: Charles Shaver, Chairman of the Board

Bryan A. Shinn, President & C. E. O.

Christine Marshall, Vice-President and General Counsel

David D. Murry, Vice-President, Talent Management

Sean Klein, Chief Compliance Officer

 

Page | 2